Exhibit 10.9


EXECUTION VERSION



THIRD AMENDMENT dated as of March 1, 2016 (this “Third Amendment”), to the
Credit Agreement dated as of December 15, 2014 (as amended by that certain First
Amendment dated as of March 31, 2015, that certain Second Amendment dated as of
September 28, 2015, that certain Resignation of Administrative Agent and
Appointment of Administrative Agent Agreement dated as of February 4, 2016, and
as it may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Willbros Group, Inc.,
a Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, KKR Credit Advisors (US)
LLC, as Arranger (the “Arranger”), and Cortland Capital Market Services LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).
[[NYCORP:3583107v10:03/01/2016--]]


WHEREAS, the Loan Parties, the Administrative Agent and the Lenders are parties
to the Credit Agreement, pursuant to which the Lenders made Tranche B Loans to
the Borrower.
WHEREAS, the Borrower has requested that (a) the testing of the financial
covenants set forth in Sections 6.15 and 6.16 of the Credit Agreement be
suspended during the Covenant Test Suspension Period (as defined herein) and
(b) certain financial covenant levels set forth in Sections 6.15 and 6.16 of the
Credit Agreement be amended.
WHEREAS, pursuant to, and in compliance with the requirements of, Section 10.01
of the Credit Agreement, each Lender is willing to agree to the Borrower’s
requests, in each case on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in further consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to such terms
in the Credit Agreement.
SECTION 1.    Amendments to the Credit Agreement. As of the Third Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
““Third Amendment” means the Third Amendment dated as of March 1, 2016, to this
Agreement.”
““Third Amendment Effective Date” means March 1, 2016.”



--------------------------------------------------------------------------------

2

(b)    Section 1.01 of the Credit Agreement is hereby amended by deleting each
of the defined terms “Second Amendment Covenant Test Suspension Period”,
“Professional Services Disposition Completion Date” and “Professional Services
Disposition Outside Date” in its entirety.
(c)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following language at the end
of such definition:
“Notwithstanding anything to the contrary in this definition or otherwise herein
or in any other Loan Document, Consolidated EBITDA for the four fiscal quarter
period ending September 30, 2016 shall be equal to (a)(x) the Consolidated
EBITDA for the fiscal quarter ending June 30, 2016 plus (y) the Consolidated
EBITDA for the fiscal quarter ending September 30, 2016 multiplied by (b) two
(2).”
(d)    The definition of “Covenant Test Suspension Period” set forth in Section
1.01 of the Credit Agreement is hereby amended by amending and restating such
defined term in its entirety as follows:
““Covenant Test Suspension Period” means the fiscal quarters ending December 31,
2014, March 31, 2015, June 30, 2015, September 30, 2015, December 31, 2015,
March 31, 2016 and June 30, 2016.”
(e)    Section 2.06 of the Credit Agreement is hereby amended by adding a new
clause (h) thereto, reading in its entirety as follows:
“(h) Option to Decline.  Any mandatory prepayment required to be made pursuant
to Section 2.06(c) may be declined in whole or in part by any Lender without
prejudice to such Lender’s rights hereunder to accept or decline any future
payments in respect of any mandatory prepayment, by providing notice to the
Administrative Agent no later than 5:00 p.m. one (1) Business Day (or such other
later date acceptable to the Administrative Agent) prior to the date of such
prepayment. If a Lender chooses not to accept payment in respect of a mandatory
prepayment in whole or in part, the other Lenders that accept such mandatory
prepayment shall have the option to share such proceeds on a pro rata basis (and
if declined by all Lenders such declined proceeds shall be retained by the Loan
Parties) on or before the date otherwise due hereunder; provided that, to the
extent such mandatory prepayment is declined by all Lenders, such prepayment may
be retained by the Borrower.”
(f)    Section 6.15 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“6.15    Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2014, to be less than the ratio set forth below with respect to
such fiscal quarter:



--------------------------------------------------------------------------------

3

Fiscal Quarter
Minimum Interest Coverage Ratio
Fiscal quarter ending September 30, 2016
1.75 to 1.00
Fiscal quarter ending December 31, 2016
1.75 to 1.00
Fiscal quarter ending March 31, 2017
2.50 to 1.00
Fiscal quarters ending June 30, 2017 and thereafter
2.75 to 1.00



(g)    Section 6.16 of the Credit Agreement is hereby and restated in its
entirety as follows:
“6.16    Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2014, to exceed the ratio set forth below with respect to such
fiscal quarter:


Fiscal Quarter
Maximum Total Leverage Ratio
Fiscal quarter ending September 30, 2016
4.50 to 1.00
Fiscal quarter ending December 31, 2016
4.50 to 1.00
Fiscal quarter ending March 31, 2017
3.25 to 1.00
Fiscal quarters ending June 30, 2017 and thereafter
3.00 to 1.00



(h)    Section 6.19 of the Credit Agreement is hereby amended by amending and
restating the proviso therein in its entirety as follows:
“provided that the financial covenants set forth in Sections 6.15 and 6.16 (with
respect to the periods prior to September 30, 2016, as they would have been in
effect prior to the Third Amendment Effective Date) shall be applicable for all
other purposes tested or referenced under this Agreement as if in effect during
the Covenant Test Suspension Period.”
(i)    Section 6.20 of the Credit Agreement is hereby amended and restated it
its entirety as follows:
“[Reserved].”
SECTION 2.    Conditions to Effectiveness of Third Amendment. This Third
Amendment shall become effective on the first date (the “Third Amendment
Effective Date”) on which:



--------------------------------------------------------------------------------

4

(a)    The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed counterparts hereof that, when taken together,
bear their respective signatures and the signatures of the Borrower and each
Lender;
(b)    The Arranger and the Administrative Agent (or their respective counsels)
shall have received a certificate dated the Third Amendment Effective Date from
a Responsible Officer of the Borrower certifying that:
(i)    The Borrower and its Subsidiaries, taken as a whole, after giving effect
to this Third Amendment, are Solvent as of the Third Amendment Effective Date;
(ii)    No Default or Event of Default has occurred and is continuing as of the
Third Amendment Effective Date;
(iii)    All representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement are true and correct as of the Third
Amendment Effective Date in all material respects (except that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects as of the Third Amendment Effective Date), except to
the extent that any such representation and warranty relates solely to an
earlier date, in which case such representation and warranty was true and
correct in all material respects (except that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty was true and correct in all
respects) as of such earlier date; and
(iv)    The Organizational Documents of each Loan Party, including all
amendments thereto, delivered to the Administrative Agent (or its predecessor in
such capacity) on December 15, 2014 pursuant to the Credit Agreement, on March
31, 2015 pursuant to the First Amendment, on September 28, 2015 pursuant to the
Second Amendment or on any other date prior to the Third Amendment Effective
Date pursuant to any Joinder Agreement to the Credit Agreement, remain in full
force and effect as of the Third Amendment Effective Date and have not been
amended, waived or supplemented since such date of delivery to the Third
Amendment Effective Date; and
(c)    The Borrower shall have paid all fees due and payable pursuant to that
certain Third Amendment Fee Letter dated as of even date herewith.
SECTION 3.    Representations and Warranties. Each Loan Party represents and
warrants as of the Third Amendment Effective Date as follows:
(a)    Authority Etc. Each of the Loan Parties has the requisite organizational
power and authority to execute, deliver and perform this Third Amendment. The
execution, delivery and performance by each Loan Party of this Third Amendment
(i) have been duly authorized by all



--------------------------------------------------------------------------------

5

necessary organizational action on the part of such Loan Party, (ii) do not and
will not (A) contravene the terms of such Loan Party’s Organizational Documents,
(B) violate any Legal Requirement or (C) conflict with or result in any breach
or contravention of, or the creation of any Lien (other than any Lien created
under the Loan Documents and Liens created under the ABL Documents) under,
(1) the provisions of any indenture, instrument or agreement to which such Loan
Party is a party or by which it or its property is bound or (2) any order
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, except, in the case of
clauses (ii)(B) and (ii)(C) above, to the extent any of the foregoing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No authorization, approval, consent, exemption or other action
by, or notice to or filing with, and Governmental Authority is necessary or
required on the part of any Loan Party in connection with the execution,
delivery and performance by any Loan Party of this Third Amendment, except (I)
as such have been obtained or made and are in full force and effect, and
(II) actions by, and notices to or filings with, Governmental Authorities
(including the SEC) that may be required in the ordinary course of business from
time to time or that may be required to comply with the express requirements of
the Loan Documents.
(b)    Enforceability. This Third Amendment has been duly executed and delivered
by each Loan Party. This Third Amendment constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally or general principles of
equity.
(c)    Representations and Warranties. After giving effect to this Third
Amendment, the representations and warranties contained in each Loan Document
are true and correct in all material respects (except that such materiality
qualifier shall be not applicable to any representations and warranties that
already are qualified or modified by the materiality in the text thereof) on and
as of the date hereof, as though made on and as of the date hereof (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).
(d)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof.
SECTION 4.    Reaffirmation and Ratification. The Loan Parties hereby:
(a)    acknowledge and agree that the Liens and security interests created under
the Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Secured Parties and securing payment
of all “Obligations” (including, without limitation, all prior loans or advances
made to the Borrower by the Lenders) outstanding pursuant to the Credit
Agreement shall remain in full force and effect with respect to the Obligations
and are hereby and thereby reaffirmed,



--------------------------------------------------------------------------------

6

(b)    acknowledge and reaffirm their respective obligations as set forth in
each Loan Document (as amended or otherwise modified by this Third Amendment),
including, without limitations, all Obligations under the Credit Agreement and
the other Loan Documents (as amended or otherwise modified by this Third
Amendment),
(c)    agree to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to them
set forth in each Loan Document (as amended or otherwise modified by this Third
Amendment), which remain in full force and effect, and
(d)    confirm, ratify and reaffirm that (i) the guarantees and indemnities
given by them pursuant to the Credit Agreement and/or any other Loan Documents
continue in full force and effect, following and notwithstanding the amendments
thereto pursuant to this Third Amendment, and (ii) the security interest granted
to Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Loan Documents in all of their right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of the Secured Parties, with the same force, effect and priority in
effect immediately prior to entering into this Third Amendment.
SECTION 5.    Release. Each Loan Party hereby remises, releases, acquits,
satisfies and forever discharges the Arranger, the Administrative Agent, the
Lenders and their respective agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Arranger, the Administrative Agent or the Lenders
(“Releasees”), of and from any and all manner of actions, causes of action,
suits, damages, claims and demands, in each case, that as of the date hereof are
known or reasonably should be known to such Loan Party, in law or in equity,
which such Loan Party ever had, now has or, to the extent arising from or in
connection with any act, omission or state of facts taken or existing on or
prior to the date hereof, may have after the date hereof against the Releasees,
for, upon or by reason of any matter, cause or thing whatsoever through the date
hereof (it being understood that nothing in this sentence shall release or
otherwise affect the covenants of the Releasees under the Credit Agreement and
the other Loan Documents, in each case, after the Third Amendment Effective
Date). Without limiting the generality of the foregoing, each Loan Party hereby
waives and affirmatively agrees not to allege or otherwise pursue any actions,
causes of action, suits, damages, claims and demands that it shall or may have
as of the date hereof against any Releasees in connection with the Credit
Agreement or the other Loan Documents, including, but not limited to, the rights
to contest (a) the right of the Arranger, the Administrative Agent and each
Lender to exercise its rights and remedies described in the Credit Agreement,
(b) any provision of the Credit Agreement or the other Loan Documents or (c) any
conduct of the Arranger, the Administrative Agent, the Lenders or other
Releasees relating to or arising out of the Credit Agreement or the other Loan
Documents on or prior to the date hereof.
SECTION 6.    Estoppel. To induce the Arranger, the Administrative Agent and the
Lenders to enter into this Third Amendment, each Loan Party hereby acknowledges
and agrees that,



--------------------------------------------------------------------------------

7

after giving effect to this Third Amendment, as of the date hereof, to the
knowledge of any Loan Party, there exists no right of offset, defense,
counterclaim or objection in favor of any Loan Party as against the Arranger,
the Administrative Agent or any Lender with respect to the Obligations.
SECTION 7.    Effects on Loan Documents. Except as specifically amended herein
or pursuant hereto, all provisions of the Credit Agreement and the other Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Except as otherwise expressly provided herein,
the execution, delivery and effectiveness of this Third Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the Arranger or
the Administrative Agent under any of the Loan Documents or constitute a waiver
or consent of any provision of the Loan Documents or to any further or future
action on the part of the Loan Parties that would require a waiver or consent of
the Majority Lenders or the Administrative Agent.
SECTION 8.    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS THIRD AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.13 OF THE CREDIT AGREEMENT AS
IF SUCH SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.
SECTION 9.    Loan Document. This Third Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
From and after the Third Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement and the other Loan Documents, shall
refer to the Credit Agreement as amended hereby.
SECTION 10.    Execution in Counterparts. This Third Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
[signature pages to follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.


WILLBROS GROUP, INC.
 
By:
/s/ Peter W. Arbour
Name:
Peter W. Arbour
Title:
Authorized Representative














Signature Page to Third Amendment



--------------------------------------------------------------------------------




CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent,
 
By:
/s/ Polina Arsentyeva
Name:
Polina Arsentyeve
Title:
Associate Counsel








Signature Page to Third Amendment



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED BY:
CHAPMAN CONSTRUCTION CO., L.P.
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CONSTRUCTION TANK SERVICES, LLC
LINEAL INDUSTRIES, INC.
TRAFFORD CORPORATION
WILLBROS CONSTRUCTION (U.S.), LLC
WILLBROS ENGINEERING & SERVICES, LLC
WILLBROS T&D SERVICES, LLC
WILLBROS UNITED STATES HOLDINGS, INC.
WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC
WILLBROS UTILITY T&D HOLDINGS, LLC
WILLBROS UTILITY T&D OF NEW YORK, LLC
WILLBROS WEST COAST SERVICES, INC.
 



By:
/s/ Peter W. Arbour
Name:
Peter W. Arbour
Title:
Authorized Representative













WILLBROS ENGINEERING & SERVICES, LLC


By:
/s/ Brian R. Hay
Name:
Brian R. Hay
Title:
President
















Signature Page to Third Amendment



--------------------------------------------------------------------------------




KKR LENDING PARTNERS II L.P.,
as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


CORPORATE CAPITAL TRUST, INC.,
as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


KKR LENDING PARTNERS FUNDING LLC,
as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


KKR-VRS CREDIT PARTNERS L.P.,
as a Lender


By:/s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


KKR LENDING PARTNERS FUNDING III LLC, as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


KKR CREDIT SELECT FUNDING LLC,
as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory



Signature Page to Third Amendment



--------------------------------------------------------------------------------

        



LINCOLN INVESTMENT SOLUTIONS, INC.,
as a Lender


By: /s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory


KKR CREDIT ADVISORS (US) LLC,
as Arranger


By:/s/ Philip Davidson    
Name: Philip Davidson
Title: Authorized Signatory











Signature Page to Third Amendment

